Citation Nr: 1428188	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  12-16 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for primary systemic amyloidosis (AL), including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in January 2014, when it was remanded for additional development.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the relevant period and exposure to herbicides is presumed.

2.  He is diagnosed with primary nodular cutaneous amyloid (PNCA), which is not among the disabilities recognized by VA as etiologically related to herbicide exposure, did not manifest during service or within any presumptive period thereafter, and is not otherwise causally related to service.  


CONCLUSION OF LAW

PNCA is not shown to be due to disease or injury incurred in or aggravated by the Veteran's active service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, what information and evidence VA will obtain, and what information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant with partial notice by letter dated in November 2004.  This notice informed him of the types of evidence needed to substantiate a service connection claim and of VA's duty to assist him in substantiating a service connection claim by obtaining certain evidence necessary to support his claim, such as VA medical records and records from other Federal agencies.  He was advised, under 38 C.F.R. § 3.159(b)(1), that it is his responsibility to provide or identify (and furnish authorization where necessary for the RO to obtain) any supportive evidence pertinent to his claim.  

While he did not receive notice, as required by Dingess, of potential downstream issues such as disability rating and effective date, the Board notes that, inasmuch as the Board has denied the claim for service connection, such information is not applicable at this time.  Additionally, the Veteran received complete Dingess notice in February 2012, in conjunction with other service connection claims.  Moreover, the record shows that the appellant has been represented by the Veteran's Service Organization (VSO) named above and its counsel since February 2012, and was represented by a different VSO prior to that.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

Consequently, the Board finds that the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The RO has obtained the Veteran's service treatment records (STRs) and those pertinent postservice treatment records provided by the Veteran.  In January 2014, the RO complied with the Board's remand instructions and requested that he provide Authorization and Consent to Release Information forms for each of his three treating physicians; the Veteran did not reply.  Neither the Veteran nor his representative has identified any other pertinent records for the RO to obtain on his behalf.  The Board notes that the "duty to assist" is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Further, per the Board's January 2014 remand instructions, VA has conducted necessary medical inquiry in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded a VA medical examination in April 2014.  As the examination report and medical opinion contains the Veteran's medical history, findings, and opinion with rationale to support the conclusions reached, the Board finds that the report is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters and that no further development of the evidentiary record is necessary.  VA has complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claims at this time.  The Board further finds that there has been substantial compliance with the January 2014 remand orders and that no further action is necessary in that regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Analysis

As a preliminary matter, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

This appeal involves a claim of entitlement to service connection for amyloidosis, to include as secondary to herbicide exposure.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1133; 38 C.F.R. §§ 3.307, 3.309.

Applicable law also provides that a veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  38 U.S.C.A. § 1116; see also Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  The evidence confirms that the Veteran served in Vietnam during the relevant timeframe and, therefore, the Board presumes that he was exposed to herbicides. 

Service connection to certain disabilities, listed in 38 C.F.R. § 3.309(e), may be presumed for herbicide-exposed veterans, without a showing of nexus, provided that the requirements of 38 C.F.R. § 3.307(a)(6) are met and that presumptive herbicide exposure is not rebutted under § 3.307(d).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41,442-49 (1996).  AL amyloidosis is the only type of amyloidosis that appears on the list enumerated in 38 C.F.R. § 3.309(e).  

If the criteria for presumptive service connection are not met, a veteran may still establish entitlement to service connection based on herbicide exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishment of service connection on a direct basis requires competent medical evidence relating the claimed disability to herbicide exposure, or other in-service injury or disease, during the veteran's period of active military service. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so; i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009). 

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may also establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  See Davidson, supra; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When lay evidence is found to be competent, the Board must then consider its credibility.  The absence of contemporaneous medical evidence is a factor in determining the credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Barr, 21 Vet. App. 303. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's STRs are silent for any symptoms, complaints, or diagnoses of amyloidosis.  On examination at separation from service, he was evaluated as clinically normal physiologically.

A September 2004 biopsy of the Veteran's left index finger indicated the presence of amyloidosis.  In January 2005, he submitted an unattributed statement, defining amyloidosis as follows:

Amyloidosis is a group of diseases that result from the abnormal deposition of a particular protein called amyloid in various tissues of the body.  Amyloid protein can be deposited in a localized area and may not be harmful or only affect a single tissue of the body.  This form of amyloidosis is called localized amyloidosis.  Amyloidosis that affects tissues throughout the body is referred to as systemic amyloidosis.  Systemic amyloidosis can cause serious changes in virtually any organ of the body.

Medical records from May 2005 indicate that amyloid was "focally present in one small [abdominal] tissue fragment"

A VA medical opinion was provided in July 2009.  The examiner reviewed the claims file and determined that amyloidosis was found in a fat pad and in a bone marrow biopsy, but that it was polyclonal light chain gammopathy, which "is not consistent with AL amyloidosis."  Thus, the examiner concluded that there was no evidence of AL amyloidosis and diagnosed organ specific amyloidosis.  

In June 2012, the Veteran submitted a printout from the website of the Boston University Amyloid Treatment and Research Program defining "Primary Amyloidosis (AL)" and categorizing it as systemic.

In June 2013, the Veteran submitted three letters from his private treating physicians.   In a letter dated in May 2005, M. E. N., M.D., stated that the Veteran was referred to him in December 2004 for evaluation of amyloidosis and diagnosed primary nodular cutaneous amyloid (PNCA).  In an April 2013 letter, M. Q. L., M.D., from the Mayo Clinic concurred with Dr. M. E. N. that the correct diagnosis was PNCA.  In a June 2013 letter, D. D., M.D., stated that the Veteran is a current patient who has "had a number of referrals that concluded he has been diagnosed with AL Systemic Amyloidosis."  

At a June 2013 Board hearing, the Veteran testified that he has primary amyloidosis (not secondary).  

In January 2014, the Board remanded the matter to request medical records from the three private treating physicians and for an examination by an amyloidosis specialist to resolve the discrepancy in amyloidosis diagnoses.  The examiner was requested to comment specifically as to whether "the Veteran has AL systemic amyloidosis."  [As noted above, the AOJ requested that the Veteran complete Authorization and Consent to Release Information forms in order to obtain treatment records from Drs. M. E. N., M. Q. L., and D. D. (or submit such records himself), but he did not respond.]

A VA examination was provided in March 2014.  The examiner reviewed the Veteran's file and concurred with Drs. M. E. N. and M. Q. L. that PNCA was the correct diagnosis.  In reconciling the opinion of Dr. D. D., the examiner noted that the initial impression was of AL systemic amyloidosis, but that, after further biopsies and analysis, PNCA "is the current diagnosis based on current evaluations and concurred with by the veteran's mayo clinical specialist [Dr. M. Q. L.].  The VA examiner considered the findings of amyloid in the bone marrow, but noted that it was not AL amyloid and concluded that "No AL systemic amyloidosis is currently diagnosed."  He further opined that "nodular focal amyloidosis is not clearly causing any systemic symptoms."

It is not in dispute that the Veteran has a current diagnosis of amyloidosis.  The question at hand is whether his amyloidosis is causally related to service.  The Board finds that it is not.

Amyloidosis is "a group of conditions of diverse etiologies characterized by the accumulation of insoluble amyloid in various organs and tissues of the body," and "can be local or generalized (systemic).  The most widely used classification is based on the chemistry of the amyloid fibrils."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 69 (32d ed. 2012).  AL amyloidosis is a specific type of amyloidosis, for which presumptive service connection based on herbicide exposure may be granted, and it is defined as a "systemic amyloidosis in which the deposited fibrillar material is AL amyloid" or "a localized form of amyloidosis with deposition of AL amyloid."  Id.  Nodular amyloidosis is "localized amyloidosis consisting of single or multiple amyloid-containing nodular masses beneath the mucous membranes or skin."  Id. at 70.

The competent medical evidence of record, to include the July 2009 and March 2014 VA opinions (which incorporate the 2004 and 2005 laboratory findings) and the letters from the Veteran's treating physicians, Drs. M. E. N. and M. Q. L., indicates that, based on laboratory findings regarding the type of amyloid fibrils involved, he does not have AL (or any systemic) amyloidosis, but, rather, a localized (or organ-specific) amyloidosis, diagnosed as PNCA.  To the extent that Dr. D. D. implies otherwise, the Board notes that he refers to opinions from other, unidentified, individuals (whose qualifications to provide such opinions are unknown) and does not, himself, provide a diagnosis of AL amyloidosis.  Similarly, to the extent that the Veteran may have been initially diagnosed with AL amyloidosis, as the 2014 VA examiner noted, further testing confirmed that the appropriate diagnosis was PNCA.  None of the competent medical evidence of record suggests an etiological link between the his active service, to include exposure to herbicides, and his PNCA, diagnosed more than 30 years after separation from service.  Thus, the Board concludes that the Veteran does not have AL amyloidosis and that he is not entitled to service connection for amyloidosis on a presumptive basis, as due to herbicide exposure, or on a direct basis. 

The Board has considered the Veteran's assertions that he has AL amyloidosis and that his amyloidosis is causally related to service.  However, the Board finds that the Veteran has not demonstrated that he has the necessary specialized medical training and expertise required to competently determine which type of amyloidosis he has, a decision made through laboratory studies, or opine as to its etiology; both are complex medical questions beyond the layperson's observational ability.  Therefore, the Board finds that the Veteran's lay statements with respect to the nature and etiology of his amyloidosis are not competent evidence in support of his claim.

The Board has also considered the treatise evidence submitted by the Veteran.  The unattributed statement submitted in January 2005 notes that amyloidosis can be either systemic or localized, which does not contradict the competent medical evidence noting localized amyloidosis.  The material from Boston University is likewise consistent with the medical evidence specific to the Veteran, which notes that he does not have AL or systemic amyloidosis.  Consequently, the treatise evidence does not support the Veteran's claim.  

As there is no competent evidence of record to support the Veteran's contention that his current disability is related to service, whether due to herbicide exposure or to other in-service event or injury, the benefit-of-the-doubt rule does not apply and this claim is denied.  See 38 U.S.C.A § 5107.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


